Citation Nr: 1218742	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic nasal disorder, previously characterized as rhinitis.  

2.  Entitlement to service connection for a psychiatric disorder, including post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to November 1946.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the RO which denied service connection for rhinitis and a psychiatric disorder, including PTSD.  

In October 2008, the Board denied the Veteran's claims and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the terms of a joint motion submitted by the Secretary of VA and the Veteran's attorney, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in March 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The preponderance of the competent medical evidence does not show a chronic nasal disorder in service or until many years thereafter, and that the Veteran's current nasopharyngitis is not related to service or any incident therein.  

3.  The most probative evidence shows that the Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service.  

CONCLUSIONS OF LAW

1.  A chronic nasal disorder, including rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran does not have an acquired psychiatric disorder, including PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2004 and March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Although the March 2008 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him as the claims were subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in October 2011.  Likewise, the Joint Motion for Remand, made no mention of any notice inadequacies.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  

As to VA's duty to assist, the Board noted in its 2008 decision, the Veteran's service treatment records were destroyed by fire at the National Personnel Records Center.  However, the Veteran retained copies, and submitted them to VA, such that the evidence pertaining to the Veteran's period of service is nearly complete.  (The records date from December 1944 to September 1946.  The identified private records available have been obtained, VA medical records have been obtained, and the Veteran was examined and medical opinions obtained in connection with the claims.  Further, neither the Veteran or his attorney have made the Board aware of any additional records that should be sought, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran.  Thus, the Board considers VA's obligations in this regard are satisfied.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Chronic Nasal Disorder

The Veteran contends that he had chronic sinus symptoms in service and believes that his current nasopharyngitis is related to the chronic problems he had in service.  

The STRs showed that the Veteran was treated for acute nasopharyngitis on three occasions in service, December 1944, January 1945 and September 1946.  The service records showed that on each occasion, the Veteran's symptoms improved with treatment and resolved, and that he was returned to full duty after each bout.  

A letter from a private physician, received in November 2006, indicated that the Veteran had been a patient for approximately 10 years, and had been treated for rhinitis, post nasal drip and intermittent sore throats with steroid nasal sprays, intermittent antihistamine and decongestants.  In a letter received in February 2007, the physician stated that the Veteran had been a patient since the late 1980's and had been treated for nasopharyngitis on several occasions.  The physician noted that the Veteran had been treated for acute nasopharyngitis three times in service and opined, in essence, that his current nasal problems were related to the conditions he had in service.  

At the direction of the March 2010 Board remand, the Veteran was examined by VA to determine the nature and etiology of any identified chronic nasal disorder.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  The Veteran reported that he had trouble breathing through his nose since he was discharged from service, and had symptoms of nasal congestion, excess nasal mucous and sneezing.  The Veteran denied any history of surgery, hospitalization, trauma, osteomyelitis or sinusitis, and reported that he uses a C-Pap machine.  On examination, there was no evidence of nasal obstruction, polyps, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, scarring, deformity or tissue loss of the nose, or evidence of granulomatosis or granulomatous infection.  There was no evidence of any current sinus symptoms or disease.  The diagnosis was allergic rhinitis, and the examiner opined that it was less likely than not that the Veteran's current nasal disorder was caused by or the result of the nasopharyngitis he had in service.  

The examiner noted that there were no medical reports of record showing a chronic sinus disorder since the Veteran's discharge from service, and that the earliest objective findings of a nasal disorder was in 2005.  Moreover, the examiner noted that if the Veteran had a chronic nasal disorder since service, there would be evidence of nasal polyps or hypertrophied turbinates, and that there were no such findings in this case.  The examiner also indicated that a past history of nasopharyngeal infection was not a predisposing factor or risk factor for allergic rhinitis.  Furthermore, the Veteran's symptoms in service were not allergic in nature.  

In this case, the Board finds the VA opinion persuasive as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current sinus disorder was not related to his acute nasopharyngitis in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

In contrast, the private medical opinion was conclusory in nature and did not offer any discussion or analysis of the facts or the basis for the conclusion reached.  The Board notes that while the physician indicated that the Veteran had been a patient for some 10 to 17 years, he indicated that he treated him for nasopharyngitis only "several times."  Furthermore, the examiner did not provide any treatment records.  Under the circumstances, the Board finds the private opinion is of little probative value.  

In this case, the most probative medical evidence of record shows that the Veteran's current nasal/sinus disorder is allergic rhinitis, and it to be unrelated to service.  Accordingly, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Psychiatric Disorder

The Veteran contends, in essence, that service connection should be established for a psychiatric disorder, claimed as PTSD due primarily to an incident when a monkey jumped on his back while serving in the Philippines during World War II.  The Veteran also reported that he was involved in a motor vehicle accident in service when an ambulance overturned while taking him to the hospital.  

The service records showed that the Veteran's military occupational specialty was as a gun crewman and a duty soldier during his 23 months of active service.  The records showed that he arrived in Luzon, Philippines on June 24, 1945, where he was assigned to a field artillery unit, and that he re-enlisted on October 17, 1945.  The Veteran departed Japan for the U.S. on December 22, 1945, and served in a guided missile battalion in New Mexico until he was discharged from service on November 2, 1946.  (See WD AGO Forms 53-55).  

The available STRs showed no complaints, treatment, abnormalities or diagnosis referable to any injuries related to an animal attack an ambulance accident, or for any psychiatric problems.  An examination for service re-enlistment in October 1945 showed the Veteran's nervous system was normal.  The STRs showed that the Veteran was evaluated by psychiatric services in August 1946, to determine whether he was fit for service retention.  At that time, the Veteran reported that he dropped out of school after the 8th grade, and said that he repeated that grade three times and the 7th grade twice because he couldn't concentrate and did not understand.  When describing his military history, the Veteran reported that he re-enlisted in November 1945, so that he could return to the U.S. to be close to his mother (Veteran was an only child).  The Veteran reported that he served 10 months overseas as an officer's orderly, and said that he was not involved in any combat action.  Other than occasional dizziness and nausea, the Veteran denied any significant medical problems, but said that loud sounds bothered him.  The service records do not show that the Veteran received any immunizations or inoculations for animal bites or any related infections.  (See WD AGO Forms 53-55).  

At a Medical Evaluation Board proceeding in September 1946, the Veteran reported that he had been rejected for military service twice, and that he quit school when he was 16 years old.  His tests scores on the Wechsler Mental Ability Scale were consistent with that of a nine year old, and showed an IQ of 66.  The examiner noted that the Veteran worked at his highest level of his ability, but was unable to extract the generalities between related objects, and that he lacked a social sense.  The Veteran was unable to supply the missing elements of a simple configuration and his test performance lacked insight and logic.  His body of knowledge was meager and his vocabulary was small.  The examiner indicated that the Veteran suffered from an inadequate personality and emotional instability due to a congenital mental deficiency.  The MEB report indicated that after reasonable attempts had been made to reclassify and reassign the Veteran in keeping with his abilities and qualifications, he did not possess the required degree of adaptability for military service, and recommended discharge from service based on a finding of inaptness and lack of adaptability for military service.  

Also of record are several letters from a private psychiatrist (A. Yacona, M.D.) and a licensed mental health care counselor (K. S. Tucker) to the effect that the Veteran meets the criteria for a diagnosis of PTSD, related to his experiences in service.  

In his initial letter, dated in July 2004, Dr. Yacona stated that the Veteran had been unable to keep a job for any substantial period of time since his discharge from service because of psychiatric problems related to service.  He indicated that the Veteran suffered throughout his adult life from severe and frequent flashbacks from a monkey attack that occurred in Japan, and that he "continues to have panic attacks associated with those events that in any way are reminiscent of the attack."  He also noted that the Veteran had problems dealing with his supervisors and other soldiers because of the emotional state that he fell into after the attack.  

In a letter dated in March 2005, Dr. Yacona stated that the Veteran was attacked by a monkey while on patrol, and that he was treated for physical injuries from the attack.  Dr. Yacona indicated that the Veteran also suffered emotional injury from a second traumatic incident when an ambulance he was riding in overturned during the summer of 1946.  Dr. Yacona opined that the Veteran suffered from PTSD which was directly connected to the incidents in service.  

In a letter dated in July 2005, Dr. Yacona provided essentially the same information as in the prior letters, and added that the Veteran also had problems associated with loud noise from cannon fire ever since his artillery training in service, and indicated that this affected his ability to work in settings involving loud noise.  

In a letter received in May 2006, Dr. Yacona stated that the fact that the Veteran was not shown to have any mental disorders in service, and that his mental status was described as "normal" when examined in service in October 1945, supported the conclusion that he did not have any pre-existing conditions.  He then asserted that the findings on the MEB evaluation in September 1946, that the Veteran was "handicapped by congenital mental deficiency" pointed to the conclusion that he had been adversely and severely psychologically injured while in service.  

The letters from the private mental health counselor, Mr. Tucker, dated in May 2006 and September 2010, were to the effect that the Veteran's service records clearly showed that he was a combat veteran and that he received a Bronze Star for combat action against the Japanese.  He also noted the Veteran's reported history of a monkey attack in service.  Mr. Tucker discussed the Veteran's service records and the MEB findings and asserted, in essence, that evidence clearly demonstrated that the Veteran suffered from a psychiatric disorder that had its onset in service and was consistent with a diagnosis of PTSD.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

In this case, the Board finds that the Veteran's assertions that he has had chronic psychiatric symptoms ever since he was attacked by a monkey in service is not only unsupported by any competent, credible evidence but is inconsistent with the STRs as well as information provided by the Veteran to VA health care providers both before and after he filed his current claim for VA compensation benefits in 2004, and raises serious doubts as to his ability to provide accurate and reliable information.  As such, the Board accords little evidentiary weight to the Veteran's contentions.  

Initially, the Board notes that while the Veteran is reported to have told the private health care providers that he suffered from multiple psychiatric problems including depression, anxiety, flashbacks and nightmares, and had difficulty getting along with his supervisors and fellow soldiers ever since he was attacked by a monkey while serving in Philippines, the service reports of record do not show any psychiatric symptoms or emotional problems at anytime in service.  In fact, the available STRs showed that the Veteran's psychiatric status was normal on an examination in October 1945, subsequent to his service in the Philippines where the alleged monkey attack occurred.  Furthermore, the Veteran made no mention of any psychiatric problems at that time, nor was he shown to have any psychiatric or emotional abnormalities.  

Also, contrary to the assertions of the private opinions, while the Veteran was found unfit for further military service in September 1946, it was not due to a psychiatric disorder, but rather, to a low mental aptitude.  While the Veteran was noted to have an inadequate personality and emotional instability on psychological testing, there was no evidence of an acquired psychiatric disorder, or any indication that he had any problems getting along with his supervisors or fellow soldiers.  Psychological tests in August 1946, showed the Veteran had the intellectual aptitude of a nine year old, and that he was unable to complete the most rudimentary of tasks.  It is also significant to note that the Veteran's ineptitude was not due to a lack of effort, but to a low intellectual capacity and the inability to apply logic and reason to problem solving.  His commanding officer attested that the Veteran was assigned to several different details in order to observe his ability to function as a soldier, but that he could not accomplish the simplest of tasks, such as keeping the furnaces going in the boiler room.  The tests results and the officer's observations in service appear to reinforce the Veteran's own account of his difficulties with concentration and comprehension in school prior to service.  

As to the private opinions that the Veteran suffered from multiple psychiatric symptoms since service, the Board notes that when first seen by VA in March 2004, the Veteran specifically denied any history of depression or any previous history of mental symptoms or treatment.  When seen by VA in September 2004, the Veteran admitted to a depressed mood for "a few years" without any recent change.  He denied any suicidal ideations or decreased appetite, and admitted to occasional nocturia and difficulty sleeping.  The Veteran also reported that he was going to see a private psychiatrist the following week.  

Similarly, on a VA PTSD screen in January 2005, the Veteran specifically denied that he had any experience that was so frightening, horrible or upsetting that he had, in the past month, any nightmares or that he thought about the event when he did not want to, or that he tried to avoid thinking about it.  He also denied being on constant guard or that he was easily startled, and denied feeling numb or detached from others or from activities.  On examination, the Veteran denied any change in cognition or his mental status.  

The Veteran was also examined by VA psychiatric services twice during the pendency of this appeal.  The Veteran's complaints and the objective findings on the examinations were not significantly different and showed that he did not meet the criteria for a diagnosis of PTSD or have an acquired psychiatric disorder that was related to service.  The Board finds it significant to note that while the Veteran mentioned the monkey attack, he did not describe the incident as particularly traumatic and indicated that the most upsetting incident that he could recall from service was dealing with an officer he believed had harassed him.  

On VA psychiatric examination in March 2005, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, and the clinical findings on examination.  The Veteran reported that he was bitten by a monkey while serving in Japan, and that he was in motor vehicle accident when an ambulance overturned on the way to the hospital.  He reported the most upsetting part of his military service was dealing with a West Point officer he had words with and had refused to comply with an order because he thought that it was unjustified.  After service, the Veteran reported that he worked for a vending company until it went out of business, then worked for a trucking company for 13 years.  He also mentioned that he believed that his union helped save his job because he had a bad temper, but didn't elaborate or provide any specific examples.  He said that he had a few small jobs after that, then worked for a Florida county driving a bus for 11 years before retiring.  After retiring, he drove a mini-bus for four or five years, before being let go, then drove a bus part-time for a local service organization for four to five years before quitting in 2003, because they wanted him to work full-time.  

On mental status examination, the Veteran was alert, well oriented and in no distress.  The Veteran reported that he was married to his wife since 1951, and described their relationship as very good.  His speech was coherent, logical and goal directed, and was normal in rate, rhythm and tone.  He had good eye contact and displayed appropriate interpersonal interaction.  There was no evidence of overt or reported signs of psychosis, delusions or hallucinations, or any suicidal or homicidal ideations.  The Veteran's mood was bright and his affect pleasant, broad in range and appeared well-modulated.  His appetite was good, he had no sleep difficulties, and his cognitive functions and memory were grossly intact.  His insight and judgment were good.  The diagnoses included dysthymic disorder and history of personality disorder.  

The examiner commented that the Veteran did not identify any traumatic stressors in service as a problem and noted that this was consistent with the multiple screenings for PTSD in the past.  The diagnosis was dysthymic disorder, and the examiner opined that it was not related to service.  The examiner also indicated that the diagnosis of personality disorder was based on the Veteran's reported history of intolerance for authority figures, but noted that the Veteran reported no problems with his temper since retiring.  

At the direction of the Board remand in March 2010, the Veteran was examined by VA to determine whether he has a psychiatric disorder which is related in any fashion to his military service.  The examiner indicated that he reviewed the claims file and included a detailed description of the Veteran's complaints, medical history and the clinical findings on examination.  The Veteran reported disrupted sleep due to urinary problems, and irritability, anger, decreased energy, poor concentration, decreased mood, worry and occasional nightmares, but said that he could not recall the content of his dreams.  Except for a dysphoric mood, all mental status findings were essentially within normal limits and were consistent with those reported on the prior VA examination.  The Veteran reported that he was the primary care giver for his wife who has Parkinson's Disease, and that he was sometimes impatient with her.  He also reported being easily angered when he perceives that others as disrespecting or treating him unfairly.  Concerning the Veteran's memory, the examiner noted that the Veteran could not recall how his claim for PTSD was submitted or any specific trauma without prompting.  The diagnoses included depressive disorder, not otherwise specified (NOS), and personality disorder, NOS.  

The examiner noted that the Veteran denied that he participated in any active combat and said that his main duty was as a security guard of an American building in Japan after the war ended.  The Veteran also recalled going up on deck of a ship to see what was happening and realized that planes were firing on the ship.  The examiner opined that the Veteran's symptoms did not meet the threshold criteria for a diagnosis of PTSD, and that it was undetermined whether his chronic anger and difficulty with authority were due to his military service.  He noted that the Veteran reported that his family argued a lot, and that anger was common mode of expression.  The examiner also indicated that while the private reports related the Veteran's symptoms to service, some of the information appeared to be inaccurate and may be due to symptom exaggeration.  The examiner commented that whether the Veteran's angry mood was the result of military experiences was unknown and could not be determined without resorting to speculation.  

In an addendum report, dated in April 2011, the VA psychiatric examiner indicated that the Veteran's aversion to loud noises may be related to his military service, but that it does not, in itself, meet the criteria for a diagnosis of PTSD.  Similarly, he noted that a single attack by a monkey is not sufficient to support a diagnosis of PTSD.  The examiner indicated that the Veteran's diagnosis was depressive disorder of longstanding duration, and that an opinion as to whether the disorder was related to service could not be made without resorting to speculation.  

In the instant case, the Board finds the most probative evidence is against the conclusion the Veteran has a psychiatric disorder, including PTSD, that was incurred in service.  The VA examiners opinions are considered very probative, as they were based on a thorough review of the claims file, including the private reports and included a discussion of all relevant facts.  

While the Veteran was diagnosed with inadequate personality and emotional instability on psychological testing in service, these were attributed to his low IQ and not to any acquired psychiatric disorder.  Significantly, there were no complaints or recorded evidence of any depressive symptoms or any acquired psychiatric disorder in service or until nearly six decades after service.  

As to the diagnosis of personality disorder, regulations provide that personality disorders and mental deficiency are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  

Finally, while the VA examiner in 2011 stated that he could not render an opinion concerning the etiology of the Veteran's anger issues without resorting to speculation, he noted that the Veteran described this as a family trait or characteristic.  Moreover, there was no recorded evidence of any personality problems or anger issues in service.  The service records do not show that the Veteran had any personal conflicts or disciplinary actions for anger issues.  As to the Veteran's aversion to loud noises, the examiner opined that exposure to loud noises was insufficient, in itself, to meet the criteria for a diagnosis of PTSD.  

As to the private reports of record, the Board finds them of less probative value.  In this regard, it is noted the analysis of Dr. Yacona shifted somewhat over time, and contained assertions inconsistent with the available STRs and the Veteran's description of his symptomatology to various VA healthcare providers prior to, and during the pendency of the appeal.  As indicated above,  Dr Yacona asserted that the Veteran had unable to maintain steady employment since his discharge from service because of his severe psychiatric symptoms.  However, the Veteran reported that his employment history was relatively steady since his discharge from service.  He worked for a vending company until it went out of business, then 13 years for a trucking company before driving a bus for 11 years.  Dr. Yacona also reported that the Veteran suffered from nightmares and flashbacks of the monkey attack ever since the incident.  However, the Veteran has never described any nightmares or flashbacks to VA examiners.  While the Veteran reported that he had occasional "bad dreams," he stated that he could not recall the nature of the dreams.  This disconnect renders the opinions and comments by Dr. Yacona to be of limited probative value.  

As to the assertions of Mr. Tucker that the Veteran's service decorations established that he was a combat Veteran; this is simply incorrect.  Likewise, the Veteran does not claim to be a combat veteran, and the service records specifically indicate he was not.  This error casts doubt on the soundness of any other assertion offered by Mr. Tucker.  

Moreover, to the extent that the private reports suggest that the Veteran has a psychiatric disorder which is related to service, the reports were based almost entirely on an oral history provided by the Veteran, which as indicated above, the Board has found to be not credible.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 (1994).  This further reduces the probative value assigned to these private opinions.  

Based on the discussion above, the Board finds a psychiatric disorder, including PTSD was not incurred in service.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a chronic nasal disorder, including rhinitis, is denied.  

Service connection for an acquired psychiatric disorder, including PTSD, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


